Citation Nr: 0214978	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from April 1955 to November 
1958.

The veteran was granted service connection for a left knee 
disorder in an April 2001 rating decision and was awarded a 
10 percent disability rating, effective February 2, 1998.  
The veteran disagreed with that decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in August 
2001.  

In connection with his appeal the veteran testified at a 
videoconference hearing in November 2001, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e).  A transcript of the 
hearing is associated with the veteran's VA claims file.

Prior remand

In January 2002, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previously assigned 
10 percent disability rating.  
 
The Board observes that in addition to remanding this issue, 
its January 2002 decision included a decision on the merits 
as to the effective date of the award of service connection.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2001).  Accordingly, that issue will be addressed no further 
herein.

Other issue

In a July 2002 rating decision, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability.  That issue is not currently in appellate 
status, and accordingly it will not be addressed herein.


FINDING OF FACT

The veteran's left knee disorder is manifested by severe 
symptoms of arthritis, with flexion limited to 105 degrees, 
extension limited to 10 degrees and with additional loss of 
motion due to pain weakness and instability during flare-ups.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for a left 
knee disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5003 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  [A letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA.]

The Board's January 2002 decision contained a detailed 
discussion of the VCAA.
In February 2002, the RO sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including the 
responsibilities of VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
what the evidence must show to substantiate an increased 
rating claim.  The veteran was also notified of the types of 
assistance the RO could provide in obtaining evidence on his 
behalf; he was asked to submit identifying information for 
health care providers who had treated his left knee disorder, 
and was informed that the RO would attempt to obtain these 
records.  

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the April 2001 
rating decision, by the July 2001 statement of the case (SOC) 
and by the July 2002 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's January 2002 remand 
the veteran underwent a VA examination, the results of which 
are reported below.  The RO also requested additional VA 
outpatient treatment records identified by the veteran at the 
November 2001 hearing.  When he filed his initial claim, the 
veteran identified records from treatment in service and the 
RO obtained his service medical records.  The veteran 
submitted records from Dr. J.T. and Dr. M.B. at Northwestern 
Hospital.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.  In the October 2002 informal hearing presentation, 
the veteran's representative stated that the case had been 
fully developed and was ready for adjudication.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran presented testimony at a 
videoconference hearing before the undersigned Board Member, 
in November 2001, the transcript of which is of record.  The 
veteran has submitted numerous statements and his 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Rating musculoskeletal disabilities 

The United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) has held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2001) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2001).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2001).

Specific schedular criteria

The veteran's service-connected left knee disability is 
currently assigned a 10 percent disability rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

In general, degenerative arthritis established by X- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001), limitation of flexion of the leg, read as follows: 

30% Flexion limited to 15 degrees 
20% Flexion limited to 30 degrees 
10% Flexion limited to 45 degrees 
0% Flexion limited to 60 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2001), limitation of extension of the leg, read as follows:

50% Extension limited to 45 degrees 
40% Extension limited to 30 degrees 
30% Extension limited to 20 degrees 
20% Extension limited to 15 degrees 
10% Extension limited to 10 degrees 
0% Extension limited to 5 degrees 

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The Diagnostic Code 5003 further provides that when the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran is currently rated under the Diagnostic Code for 
degenerative arthritis (5003), which rates by analogy to 
limitation of motion of the part affected.  The veteran has 
stated in his VA Form 9 and in his hearing testimony that his 
symptomatology consists of more than simply limited motion.  
He has described pain and a sensation of giving way, which 
requires him to wear a brace.  

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected left knee disability under Diagnostic Codes 5003 
and 5257.  The veteran's representative specifically 
requested this analysis in his September 2002 Form 646.  See 
VAOPGCPREC 23-97 [a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability]; VAOPGCPREC 9-98 [if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x- ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59].

In this case, however, the Board does not believe that 
Diagnostic Code 5257 is currently applicable with respect to 
the veteran's left knee disability.  The medical evidence 
does not indicate that instability or subluxation in the left 
knee are a significant part of the veteran's disability or 
would warrant even a minimal rating under Diagnostic Code 
5257.  The Board notes findings in the April 2002 VA 
examination that there was no evidence of joint laxity in 
medial/lateral collateral ligaments; and there was a negative 
anterior and posterior drawer sign.  In May 1998, the VA 
examiner reported normal stability for medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments, and a negative McMurray's sign.  An August 2001 
treatment report shows no drawer sign, a negative Lachman's 
test and 1+ varus/valgus laxity.  

The Board acknowledges the veteran's contentions in regard to 
his feeling of giving way.  However, in his hearing 
testimony, he described the sensation of "giving way" as a 
sharp pain which causes his knee to collapse.  Although this 
symptomatology undoubtedly causes impairment, it does not 
suggest true joint instability or subluxation as contemplated 
under Diagnostic Code 5257, but suggests a flare-up of pain 
which can appropriately be evaluated under the DeLuca 
guidelines, as will be discussed in more detail below.

Therefore, the Board finds that the preponderance of the 
evidence is against assigning separate disability evaluations 
for both arthritis under Diagnostic Code 5003 and for 
instability under Diagnostic Code 5257.  The Board further 
finds that, because the veteran's primary diagnosis is 
osteoarthritis or degenerative joint disease, the veteran's 
symptoms can appropriately be evaluated under the diagnostic 
code for arthritis, Diagnostic Code 5003.  This, then, is the 
most appropriate diagnostic code under which to evaluate the 
veteran's left knee disorder. 

Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for a 
20 percent rating or higher under Diagnostic Code 5003.  As 
explained above, in order for a schedular disability rating 
of 20 percent or higher to be assigned, appropriate 
limitation of motion of the left lower extremity must be 
demonstrated under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  To show entitlement to a higher 20 percent 
rating, the veteran would need to display flexion limited to 
30 degrees or extension limited to 15 degrees.  See also 
38 C.F.R. § 4.71, Plate II.  

In the most recent April 2002 VA examination, the veteran 
displayed flexion to 105 degrees and extension to 0 degrees.   
In the May 1998 VA examination, the veteran displayed flexion 
to 130 degrees and extension to 10 degrees.  The Board finds 
that these measurements, when compared to the rating 
criteria, are insufficient to show entitlement to even a 
compensable rating for limitation of motion. 

Thus, in this case, the evidence does not demonstrate motion 
of the knee which is limited to a degree which would allow 
for the assignment of a rating in excess of the currently 
assigned 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).

De Luca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001).  See DeLuca, supra.  

In the most recent April 2002 VA examination, the examiner 
specifically reported the degree to which motion of the 
veteran's knee was limited by pain.  The results show flexion 
before onset of pain to 105 degrees and no additional 
limitation on extension.  [The Board notes in passing that 
the April 2002 examination report contains measurements for 
both knees, and both are labeled as "right knee."  The 
Board believes that this is a typographical error and 
presumes that the more restricted set of measurements 
represent the left knee.]  

In May 1998 the veteran was found not to be additionally 
limited by pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups.  Such findings 
do not reflect such additional functional loss to warrant a 
higher rating under the provisions of DeLuca.  However, that 
these findings are not entirely consistent with other, later 
evidence of record.  The veteran has consistently described 
flare-ups of sharp pain which cause his knee to give way or 
to collapse.  At his hearing, he clearly attributed these 
episodes not to instability but to intense flare-ups of pain.  
He stated that a brace lessens the impact of these episodes, 
but does not eliminate the pain.  The Board also notes his 
description in the April 2002 examination of symptoms which 
are exacerbated by climbing stairs and bending.  

In an August 2001 treatment report, the examiner noted that 
the veteran's main problem was a weakness or instability 
which prevented him from climbing ladders and moving around 
on the floor, which were tasks required in his profession.  

The impact on the veteran's employment was further described 
by M.K.B., M.D. in January 1998 and J.A.T., M.D. in February 
1998, both of whom found that his knee disorder left him 
unable to perform work-related tasks.  The Board also notes 
that both of these physicians found the veteran's level of 
symptomatology and functional impairment to be of such a 
degree that they recommended total replacement of the knee.  

Although the May 1998 and April 2002 VA examiners did not 
note such additional functional loss as described above, the 
Board notes that they both described the veteran's 
degenerative joint disease as severe in degree.

As noted above, the Board is not necessarily limited to an 
unduly narrow interpretation of the criteria found in the VA 
Rating Schedule.  See 38 C.F.R. § 4.21 (2001).  Given the 
circumstances found in this case, which includes several 
physicians describing the veteran's disability as severe and 
significantly limiting his movement and thus his ability to 
do his job, the Board finds that a rating based exclusively 
on measured range of motion does not adequately describe the 
functional impairment caused by the veteran's service-
connected left knee disorder.  On the basis of additional 
functional loss due to pain and weakness during flare-ups, 
and taking into consideration that the veteran's knee has 
been described as in need of a total replacement, the Board 
finds sufficient evidence to warrant an additional 20 percent 
disability evaluation under the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2001).  This raises the assigned 
disability rating to 30 percent, which is consistent with 
severe knee disability.  See 38 C.F.R. § 4.71a. Diagnostic 
Code 5257.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left knee disorder has not changed appreciably during the 
period on appeal.  At no time during the appeal period does 
it appear that the factors considered in assigning the 30 
percent evaluation were not present.  Based on the record, 
the Board finds that a 30 percent disability rating is 
properly assigned for the entire period beginning February 2, 
1998.  

Extraschedular rating

In the SSOC dated July 2002, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected left knee disorder.  Since this matter has 
been adjudicated by the RO and since the veteran's 
representative specifically requested it in the September 
2002 Form 646, the Board will consider the provisions of 38 
C.F.R. § 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Board has not identified in the record evidence of marked 
interference with employment, and the veteran has not pointed 
to such evidence.  It is clear that the veteran's left knee 
disorder has resulted in occupational impairment.  As noted 
above, two physicians have commented on this.  However, such 
impairment is contemplated in the rating schedule and was 
specifically considered in assigning a higher rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has discussed in 
detail above the reasons for the 30 percent rating it has 
awarded, and why this adequately compensates the veteran for 
his occupational impairment.  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected left knee 
disorder has resulted in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  There is no evidence of recent hospitalization 
for treatment of the knee.  There is no evidence of an 
extraordinary clinical picture, such as repeated surgery for 
the knee.  The most recent procedure was in 1978.  The Board 
has been unable to identify any other factor consistent with 
an exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left knee 
disorder does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  Accordingly, an extraschedular 
evaluation is not warranted.





Conclusion

For the reasons stated above , the Board finds that a 30 
percent disability rating may be assigned for the veteran's 
service-connected left knee disability.  The benefit sought 
on appeal is granted to that extent.  

ORDER

Entitlement to an increased evaluation of 30 percent for a 
left knee disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

